—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about February 14, 1994, unanimously reversed, on the law, defendants’ motion for summary judgment denied, and the complaint reinstated, without costs.
The complaint alleged that defendants caused or allowed the floor of the hallway in which she fell to be in a dangerous condition and that it was overwaxed, slick, slippery and otherwise dangerous. The Supreme Court, noting that plaintiff *337did not present any evidence of defendants’ having actual notice or constrictive notice of the unsafe conditions of the floor, granted defendants’ motion for summary judgment. In the bill of particulars, however, it is claimed that defendants created the conditions complained of. And in her affidavit, plaintiff states that she slipped and fell because of the wax on the floor and that her clothes and shoes were covered with wax. It is undenied that defendants applied wax to the floor, though when they did so has not been established. This showing was sufficient to establish a prima facie case (Budrow v Grand Union Co., 302 NY 804; Garrison v Lockheed Aircraft Serv., 24 AD2d 998; see also, Galler v Prudential Ins. Co., 63 NY2d 637, 638). Where a showing is made that a defendant caused the dangerous condition, further notice of such condition need not be shown. Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.